TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 8, 2013



                                      NO. 03-10-00756-CV


                                 Ellen E. Abernathy, Appellant

                                                v.

Deutsche Bank National Trust Company, in Trust for the Benefit of the Certificate Holders of
 Soundview Home Loan Trust 2005-OPT1, Asset-Backed Certificates Series OPT1, Appellee




      APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PEMBERTON, ROSE, AND ABOUSSIE*
                AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment: IT IS THEREFORE considered, adjudged and ordered that the trial court’s

judgment is in all things affirmed. It is FURTHER ordered that the appellant pay all costs relating

to this appeal, both in this Court and the court below; and that this decision be certified below

for observance.



* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
      See Tex. Gov’t Code § 74.003(b).